                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

United States of America,                 )
                                          )
                     Plaintiff,           )
                                          )           Civil Action No. 6:17-cv-02010-TMC
       v.                                 )
                                          )                         ORDER
Dennis Brooks, Barbara Brooks,            )
Greenville County Tax Collector,          )
Coach Hills Homeowner’s Association, Inc. )
South Carolina Department of Revenue,     )
                                          )
                     Defendant.           )

       Plaintiff seeks a default judgment against Defendant Coach Hills Homeowner’s

Association (“Coach Hills”). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02, D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before the

court is the magistrate judge’s Report and Recommendation (“Report”). (ECF No. 114).i

       As noted by the magistrate judge, Defendant Coach Hills was served with the summons

and complaint by delivery to its agent for service of process on August 16, 2017. (ECF No. 114,

at 4, ECF No. 8-1, at 2). Coach Hills was required to answer or otherwise plead on or before

September 6, 2017. However, this defendant has not appeared or filed responsive pleadings, and

the Clerk has entered its default. (ECF No. 114, at 4). In her Report, the magistrate judge

correctly stated the standard governing a motion for default judgement, (ECF No. 114, at 9, 10),

and concluded that default judgment was warranted in this case. Defendant Coach Hills was

notified of its right to file objections to the Report (ECF No. 114-1), but no objections were filed.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for


                                                  1
adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the portion of the magistrate judge’s Report (ECF No. 114) that

recommends that the Plaintiff be granted default judgment establishing that Defendant Coach

Hills has no interest in, and can take nothing from, any sale of the property described in the

complaint. Accordingly, the Report (ECF No. 114) is adopted in part and only the Default

Motion (ECF NO. 111) is GRANTED, as set forth herein.

        IT IS SO ORDERED.


                                                            s/Timothy M. Cain
                                                            United States District Judge

Anderson, South Carolina
November 16, 2018


                                  NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
i
Plaintiff also moved for summary judgment against Defendants Barbara and Dennis Brooks, and the Magistrate
Judge recommended that the court grant Plaintiff summary judgment (ECF No. 114). The Brooks filed a motion in
which they alleged that they did not receive a copy of the Plaintiff’s Motion for Summary Judgment and requested
additional time to respond. (ECF No. 119). The court granted the Brooks an extension of time to respond to the
summary judgment motion and declined to adopt that part of the Report. (ECF No. 125).




                                                       2
